DETAILED ACTION
         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

                                             Information Disclosure Statement
1.      The information disclosure statement (IDS) submitted on 3/03/2020 is in compliance with the provisions of 37 CFR 1.97. According, the information disclosure statement is being considered by the Examiner.
                   
                                                                Examiner Notes
2.	Examiner cites particular paragraphs, columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially 

Claim Rejections - 35 USC § 102 
3.     The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


4.      Claims 1-6, 8-14 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khitun (US Pub. 20160118099; hereinafter “Khitun”).
          Regarding claim 1, Khitun discloses, in Figs. 1-10, a magnetic field detector (a magnetic field detector in Fig. 2), comprising:           a first spin wave pathway (a spin wave pathway from a port 1 to port 3, in Fig. 2);           a second spin wave pathway (a spin wave pathway from a port 1 to port 3) intersecting the first spin wave pathway (see Fig. 2 and paragraph [0034]);           a first spin wave generator (a RF generator exciting spin wave is excited on the port 1, see [0034] and also see [0026-0027]) coupled to an end of the first spin wave pathway;           a second spin wave generator (a RF generator exciting spin wave is excited on the port 2, see [0034] and also see [0026-0027]) coupled to an end of the second spin wave pathway; and            a detector (a spin wave detector 106 in Fig. 1 and  [0031] or a vector network analyzer in Fig. 2) on a second end of either the first spin wave pathway or the second spin wave pathway see Figs. 1-2), wherein the detector is configured to detect interference between spin waves from the first spin wave generator and the second spin wave generator (“The amplitude of the output spin wave is detected by the voltage generated in the output element (e.g. the inductive voltage produced by the spin waves in the antenna contour). The amplitude of the output voltage is corresponding to the maximum when all the waves are coming in-phase (constructive interference), and the minimum when the waves cancel each other (destructive interference)” from [0029], or “we carried out experiments on spin wave transport and interference in the double-cross structure 500 made of YIG as shown in FIG. 5. The choice of material is mainly due to the larger size of the structure and spin wave detecting antennas, where the larger the area of the detecting contour results in higher the observed output inductive voltage. The multi-port double-cross YIG structure is suitable for the study of spin wave interference” from [0036]).
          Regarding claim 2, Khitun discloses the magnetic field detector of claim 1, wherein the first spin wave pathway and the second spin wave pathway are formed from Yttrium Iron Garnet (YIG) (see [0063]). 
          Regarding claim 3, Khitun discloses the magnetic field detector of claim 1, wherein the second spin wave pathway intersects the first spin wave pathway at 90 degrees (see Figs. 1-5). 
         Regarding claim 4, Khitun discloses the magnetic field detector of claim 1, wherein the detector detects amplitude of an output to detect interference (see [0029]).
         Regarding claim 5, Khitun discloses the magnetic field detector of claim 1, wherein the detector detects phase difference of an output to detect interference (see [018, 0028-0029]).         Regarding claim 6, Khitun discloses the magnetic field detector of claim 1, wherein the see [018, 0028-0029]).
         Regarding claim 8, Khitun discloses the magnetic field detector of claim 1, wherein the first spin wave generator includes an attenuator and a phase shifter circuit (see at least in [0036]).
         Regarding claim 9, Khitun discloses the magnetic field detector of claim 8, wherein the second spin wave generator includes an attenuator and a phase shifter circuit (see at least in [0036]).
         Regarding claim 10, Khitun discloses the magnetic field detector of claim 1, wherein the first spin wave pathway and the second spin wave pathway are formed from Yttrium Iron Garnet (YIG) formed over a gadolinium gallium garnet substrate (see [0032 and 0045]).
         Regarding claim 10, Khitun discloses a magnetic telescope, wherein one or more magnetic field detectors of claim 1 are used to detect image pixels from a magnetic field source (see Fig. 1). 

          Regarding claim 12, Khitun discloses, in Figs, 1-10, a method of detecting a magnetic field (see abstract), comprising:          propagating a first spin wave through a first spin wave pathway (a spin wave propagates in a spin wave pathway from a port 1 to port 3, in Fig. 2);          propagating a second spin wave through a second spin wave pathway (a spin wave propagates in a spin wave pathway from a port 2 to port 4, in Fig. 2) that intersects the first spin wave pathway (see Fig. 2);           measuring an amount of interference between the first spin wave pathway and the second see at least in [0038, 0050]);          placing the first spin wave pathway and the second spin wave pathway within an external magnetic field (see [0034-0035]); and           measuring the external magnetic field as a result of changes in the amount of interference (see at least in [0035 and [0050]).
         Regarding claim 13, Khitun discloses the method of claim 12, wherein measuring the amount of interference includes measuring an amount of destructive interference (see [0019]).
         Regarding claim 14, Khitun discloses the method of claim 12, wherein measuring the amount of interference includes measuring an amount of constructive interference (see [0019]).
         Regarding claim 16, Khitun discloses the method of claim 12, wherein measuring an amount of interference includes measuring amplitude of an output to detect interference (see at least in [0038, 0050]). 
         Regarding claim 17, Khitun discloses the method of claim 12, wherein measuring an amount of interference includes measuring phase difference of an output to detect interference (see at least in [29, 0037, 0049]).
         Regarding claim 18, Khitun discloses the method of claim 12, wherein measuring an amount of interference includes measuring both amplitude and phase difference of an output to detect interference (see at least in [29, 0037, 0049]).

Claim Rejections - 35 USC § 103
5.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

6.     Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Khitun in view of Kondo et al. (US Pub. 20120280769; hereinafter “Kondo”).
         Regarding claim 7, Khitun discloses the magnetic field detector of claim 1, except for specifying that wherein the detector includes a differential amplifier coupled to second ends of both the first spin wave pathway and the second spin wave pathway.
          Kondo discloses a spin wave measurement device (see Fig. 6) comprising spin wave sensing electrodes which connected to a differential amplifier for detecting the spin wave (see [0041-0042]).         
          It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the spin wave detector of Khitun by having the detector included a differential amplifier coupled to second ends of both the first spin wave pathway and the second spin wave pathway as taught by Kondo, in order to meet the system design and specification requirement.

Allowable Subject Matter
7.         Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art of Record
8.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
             Hoppensteadt (U.S Pub. 20150333700) discloses a nano-oscillator magnetic wave propagation system has a group of aggregated spin-torque nano-oscillators (ASTNOs), which share a magnetic propagation material (see specification for more details).              Nakamura (U.S Pub. 20130083595) discloses a magnetic memory includes a first magnetic line, an electrode, a write-in portion, a second magnetic line, and a spin-wave generator. The first magnetic line has a plurality of magnetic domains and domain walls, the domain wall separating the magnetic domain (see specification for more details).



Conclusion
9.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG XUAN LE whose telephone number is (571)272-9349.  The examiner can normally be reached on M-F 9 AM-6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
5/7/2021